Citation Nr: 1723478	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-15 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for a low back disability (addressed by the Regional Office (RO) as lumbar myositis).

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for adenocarcinoma of the prostate.

8.  Entitlement to service connection for heart disease (recognized by the RO to be claimed as hypertensive cardiac disease, coronary artery disease (CAD), coronary artery bypass (CAB), or congestive heart failure (CHF)).

9.  Entitlement to recognition of the Veteran's daughter, Y.R.R., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran service on active duty from January 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013, January 2014, and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

While the Board recognizes that the RO considered the June 2013 rating decision denying service connection for asthma to have become final, private medical records were received within the following year pertained to the claim and necessitated readjudication.  The Board does not find that the January 2013 denial became final; reopening of that claim is not required.  38 C.F.R. § 20.302 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of service connection for COPD, asthma, adenocarcinoma of the prostate, and heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for many years thereafter, and the most probative evidence indicates the condition is not related to service.  

2.  Tinnitus was not shown in service or for many years thereafter, and the most probative evidence indicates the condition is not related to service.  

3.  A low back disability was not shown in service or for many years thereafter, and the most probative evidence indicates the condition is not related to service and is not caused or aggravated by a service-connected disability.  

4.  Elevated lipids are laboratory findings and not a disability.

5.  The Veteran's daughter, Y.R.R., was born in April 1981 and attained the age of 18 in April 1989.

6.  The preponderance of the evidence is against finding that the Veteran's daughter, Y.R.R., was permanently incapable of self-support prior to attaining the age of 18.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The requirements for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The requirements for establishing service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  The Veteran's daughter, Y.R.R., was not permanently incapable of self-support prior to attaining the age of 18, and is not recognized as the "helpless child" of the Veteran.  38 U.S.C.A. §§ 101 (4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.57, 3.356 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letters in January 2013, January 2014, and June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Board notes that the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

In an April 2016 VA Form 9, the Veteran asserted that his due process rights were violated because he was not afforded VA examinations for his claimed disabilities or for the helpless child issue.  However, as explained below, the Board finds no such deficiencies.  

The Veteran was afforded a VA examination in September 2013 addressing a claimed back disability, and a VA examination in December 2014 addressing bilateral hearing loss and tinnitus.  The Board finds these examinations adequate for its adjudication of these claims.  

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

A VA examination under the standards of McLendon is not warranted with respect to the claimed hyperlipidemia, because there is no evidence of an indication of a current disability per VA standards.  

While the Veteran in his September 2013 notice of disagreement contended that his claimed back disorder was "related to [service connected] conditions," this theory of entitlement, which amounts a claim of secondary service connection pursuant to 38 C.F.R. § 3.310, explains no basis of this theory.  The Veteran failed to specify how his back condition is related to a service-connected condition or why he believes this to be the case, or even which service-connected condition or conditions he believes may have caused or aggravated his back condition.  Absent even these rudimentary bases of his claim and absent any evidence supporting this theory of entitlement, there is no indication of such a relationship between a service-connected disorder and the claimed back condition, and a VA examination to address this theory of entitlement is not warranted.  McLendon, 20 Vet. App. at 83.  VA is not required to seek development where the evidence does not indicate a reasonable possibility that such development will further the claim or otherwise aid adjudication of the claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Regarding the claim for benefits based on the Veteran's daughter, Y.R.R., being a helpless child, the Veteran was provided adequate notice in the January 2013 letter of the information and evidence required showing incapacity for self-support prior to the daughter's 18th birthday in April 1989.  However, as discussed below, the Veteran has failed to provide a statement of her status prior to her 18th birthday, a medical statement addressing this, or avenues of development in furtherance of the claim.  Hence, additional development of the claim cannot be undertaken.  Evidence has also not been presented sufficient to allow a medical opinion of the daughter's functional capacity prior to the age of 18 without mere speculation.  Submitted medical evidence from that time has consisted largely of illegible medical documents and a few records indicating a seizure condition, but not medical findings indicating functional impairment.  The Board does not find the evidence to be sufficient to support a medical opinion of the daughter's functional capacity prior to 18 years of age without resorting to mere speculation.  Hence, seeking such an opinion would waste scarce VA resources without benefit to the Veteran.  Id.  The indication of a possible seizure disorder does not of itself indicate permanent incapacity for self-support.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Evidentiary Considerations

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or  aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310 (a).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic diseases of the nervous system, inclusive of sensorineural hearing loss and tinnitus, or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

III. A.  Hearing Loss and Tinnitus 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 . Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley, 5 Vet. App. 155, 160.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran essentially contends that he developed bilateral hearing loss and  tinnitus as a result of noise exposure in service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral sensorineural hearing loss and tinnitus.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records do not reflect complaints, findings, or diagnoses of hearing loss or tinnitus.  At the Veteran's pre-induction examination, no hearing deficits were identified, with whispered and spoken voice testing resulting in 15/15 hearing bilaterally.  At the Veteran's December 1963 examination for service separation, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

There are also no medical records identifying hearing loss or tinnitus following service and prior to the December 2014 VA hearing loss examination.  

At that VA hearing loss examination in December 2014, the examiner noted that service records reflected findings of normal hearing including upon December 1963 audiogram.  At the December 2014 examination, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
20
5
15
30
40
23
LEFT
30
20
30
40
45
34

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner found use of work recognition scores appropriate for the Veteran, and diagnosed bilateral sensorineural hearing loss.  Regarding impact of hearing, the Veteran's complaints of occasional difficulty hearing were noted.  

Also at the December 2015 examination, the Veteran reported having tinnitus in his left ear for many years, and complained that this made him irritable, occasionally interfered with concentration and listening ability, and affected his ability to sleep.  

The examiner concluded that it was not at least as likely as not that the Veteran's bilateral hearing loss was causally related to service because the Veteran's December 1963 examination for service separation showed normal hearing across all frequencies, service treatment records and post-service VA records did not show hearing loss until the current examination, the Veteran indicated a history of civilian occupational noise exposure as a police officer, and only mild to moderate sensorineural hearing loss was shown upon current examination.  The examiner explained that high levels of noise exposure were known to either cause immediate damage from acoustic trauma, or to result in progressive hearing deficits from prolonged periods of exposure, whereas effects many years following exposure were not expected.  

Regarding tinnitus, the examiner opinion that this was also not at least as likely as not causally related to service, providing a rational that tinnitus was known to be a symptom associated with hearing loss, and the Veteran had not requested service connection for tinnitus until 50 years after service.  

The Board finds the conclusions and rationales of the VA examiner to be well-supported by reported medical knowledge, the examiner's expertise, and the weight of the evidence of record, including the absence of evidence from service indicating hearing loss or tinnitus suffered in service, and the absence of evidence of hearing loss or tinnitus for decades following service, as well as the Veteran's likely exposure to excess noise in his post-service career as a police officer.  There is no indication from the documentary evidence that the Veteran's hearing loss or tinnitus developed proximate to service or was related to noise exposure in service.  

While the Veteran believes that his current bilateral hearing loss and tinnitus are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss and tinnitus are matters not capable of lay observation, and require medical expertise to determine.  While the Veteran may have experienced acute or intermittent or momentary hearing loss or tinnitus in service or proximate to service, this may not constitute a clinical disorder of a chronic nature, and the Veteran has not asserted that he had chronic, ongoing pathology of hearing loss or tinnitus beginning from service.  Accordingly, his opinions as to the diagnosis or etiology of his hearing loss and tinnitus are not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinions regarding the etiology of his current bilateral hearing loss and tinnitus are not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Accordingly, in the absence of other evidence favoring a link between service and the Veteran's bilateral sensorineural hearing loss and tinnitus documented as developing decades following service, the preponderance of the evidence is against the claims, and service connection for the claims are also not warranted on a first-year-post-service presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The preponderance of the evidence is against the claims, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. B.  Hyperlipidemia

Post-service records include findings of hyperlipidemia.  However, hyperlipidemia is laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are therefore, not appropriate entities for the rating schedule).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, service connection for hyperlipidemia, in the absence of a disease or disability so characterized, is denied as a matter of law.  Therefore, the Veteran's claim of entitlement to VA benefits must be denied as a matter of law.  38 C.F.R. § 3.303 (2016); see Sabonis v. Brown, 6 Vet. App. 426 (1994).

III. C.  Low Back Disability

Service treatment records include a March 1962 record of care for diffuse upper abdominal pain and back pain accompanied by diarrhea and vomiting.  A history was noted of an upper respiratory infection for two weeks.  However, the Veteran's back was found to be within normal range ("NR").  No other record indicates back difficulty during service.  A follow-up treatment later in March 1962 informs that the Veteran was diagnosed with pneumonia.  There is no indication that this episode reflected a back disorder rather than acute symptoms associated with the Veteran's upper respiratory infection and/or pneumonia (e.g., pain associated with use of accessory muscles when coughing).  The Veteran's December 1963 examination for service separation found the Veteran's spine to be normal.  

The Veteran was afforded a VA examination in May 2013.  He then reported that he had a single episode of back pain in service for which he went to sick call, and that he had intermittent low back pain since that time, mostly after moderate to heavy physical activity.  The examiner noted that the Veteran had thoracolumbar arthritis confirmed by x-rays, which resulted in some limitations in activities bending, lifting, carrying, pushing, or pulling.  

Reviewing the record, the VA examiner noted that there was a single record of low back pain in March 1962, but that this was transitory without any record of complaint of a back condition subsequently in service or within the first post-service year.  The examiner noted that VA electronic record charts also documented no back complaints.  On these bases, the examiner concluded that it was not at least as likely as not that a current back disorder was incurred in service or causally related to service.  

In his notice of disagreement submitted in September 2013, the Veteran contended that his back disorder was "related to [service connected] conditions."  However, the Veteran did not explain how he believed it was related or to which service-connected conditions he believed it was related.  The Veteran is service connected for a left ankle strain, rated 10 percent disabling, and left and right foot plantar fasciitis, rated 10 percent disabling for each foot.  There are no medical records indicating a relationship based on causation or aggravation between these service-connected conditions and the claimed back disability.

While the Veteran believes his current back disability is related to service or to a service-connected disorder, as a layperson, the Veteran has not shown that he has the specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran may have experienced intermittent back pain, including, as he reports, when performing moderate to heavy physical activity, this may not constitute a clinical disorder of a chronic nature, and the Veteran has not asserted that he had chronic, ongoing pathology beginning from service.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is a matter that also requires medical expertise to determine.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Veteran's own opinions regarding the etiology of his current low back condition are not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board concludes, in the absence of competent, significantly probative evidence to the contrary, that the weight of the evidence is in accord with the VA examiner's opinion that a current back disorder was not incurred in service or causally related to service.  This is supported by the absence of a contention by the Veteran of a continuous or ongoing condition, and the absence of supporting evidence of a chronic disorder in service or for years following service.  Thus, service connection is not warranted for a low back disability on a direct basis or on a first-year-post-service presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Similarly, in the absence of competent evidence in support, service connection is not warranted for a back disability as secondary to any service-connected disability, based on either causation or aggravation.  38 C.F.R. § 3.310.  

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

IV.  Helpless Child

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday. 38 U.S.C.A. § 101 (4)(A)(ii); 38 C.F.R. §§ 3.57 (a)(1)(ii), 3.356. 

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his/her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not considered controlling.  Principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involve no actual or substantial rendition of services.  

38 C.F.R. § 3.356 (b). 

The Court has held that in "helpless child" cases, the focus must be on the child's condition at the time of his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  If a finding is made that a claimant was permanently incapable of self-support as of his or her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  See Dobson, 4 Vet. App. at 445. If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further. Id.   

The record reflects that the Veteran has a daughter, Y.R.R., for whom he claims entitlement to benefits based on her being a helpless child.  A birth certificate informs that she was born in April 1971, and hence reached the age of 18 in April 1989.  To support the claim, the Veteran must establish that she was permanently incapable of self-support prior to the age of 18.  

A July 2008 Social Security Administration (SSA) letter addressed to the Veteran's child informing that she was entitled to disabled adult child's benefits beginning August 2004, and that this entitlement would continue through August 2008.  In August 2004 Y.R.R. was 35 years of age.  This record does not inform of the capacity of the Veteran's daughter for self-support prior to her 18th birthday in April 1989.  

Included among medical records submitted in May 2014 are neurological records of the Veteran's daughter when she was 17 and 18 years old, including reports of an EEG in November 1988 at age 17, a CT scan in November 1989 at age 18, and another CT scan in December 1989.  The EEG report from November 1988 states, "Findings are suggestive of irritative epileptogenic activity arising from the right hemisphere."  However, these reports do not document any impairment in functioning at the time these tests were conducted.  

Translated hand-written Spanish medical records of treatment of the Veteran's daughter, including some from years 1985 through 1989, could potentially have shed some light on her level of functioning before age 18.  Unfortunately, they are substantially illegible, and their illegibility is verified by the translation service.  The Board observes that the untranslated Spanish treatment records are mostly little more than scribbles, such that most letters cannot be discerned.  Hence, the Board accepts the translation service's statements of illegibility of these records.  

The Veteran has failed to provide his own statement or the statement of anyone else of his daughter's history of functioning in years immediately prior to and subsequent to her reaching the age of 18, and has failed to provide documentary evidence sufficient to support the conclusion that she was permanently incapable of self-support prior to the age of 18.  Hence, the preponderance of the evidence is against the Veteran's daughter being permanently incapable of self-support prior to her reaching the age of 18 in April 1989.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a low back disability is denied.

Service connection for hyperlipidemia is denied.

Recognition of the Veteran's daughter, Y.R.R., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied. 


REMAND

COPD and Asthma

Service treatment records include several for complaints of symptoms associated with nasal obstruction status post nasal fracture.  At one such treatment in June 1963 the EENT clinician assessed both allergic rhinitis and mild septal deflection.  The Veteran then reported that he had symptoms of nasal obstruction and post-nasal drainage for two years "since I broke my nose."

A July 1963 treatment record documents complaints of a cold in the chest.  The Veteran's temperature was normal but he was noted to have a chronic cough and some shortness of breath, reporting that these symptoms had been present for several years.  Chest sounds included a few rales and diffuse asthmatic wheezing with increased expiration time.  The treating physician assessed asthmatic bronchitis, and prescribed medication and stopping smoking.

A July 1963 x-ray examination noted a history of pneumonia one year prior but showed normal lungs.  

An October 1963 record of care again documents the Veteran's difficulty breathing through his nose.  While physical examination was negative, the examiner noted that the Veteran has been "seen by ENT several times."  The treating physician diagnosed nasal septal deviation with nasal congestion.  A follow up two days later noted that the Veteran was still coughing and sniffing, and assessed resolving bronchitis.  

The Veteran has submitted a February 2012 medical statement from a private physician, N.A.O.V., who therein provided the following opinion:

[The Veteran] also presents with rhinitis and bronchial asthma which is under periodic evaluation and treatment.  [The Veteran] presents constant obstruction with congestion.  He has lost his sense of smell and presents nasal septum deviation, and his allergies cause him asthma symptoms.  [The Veteran] had an incident while at service where he had nose trauma.  He had also frequent complaints of nasal congestion, pharyngitis, and bronchial asthma.  [The Veteran] was exposed to cold weather which he was not used to before.  Cold weather can cause irritation at mucosa, and inflammatory changes that make patient prone to infections and more susceptible to allergic reactions.  Continuous exposure to those conditions can make patient to suffer from respiratory conditions chronically.  Please evaluate him carefully because it is more probable than not that his respiratory problem is service connected due to weather condition, trauma, and time of presentation.  

The Veteran was afforded a VA respiratory examination in May 2013.  The examiner noted that service records reflected findings of asthmatic bronchitis in service, as well as recent records of treatment for bronchial asthma.  The examiner then noted that treatment records reflected a diagnosis of asthma in 2007, and noted that the Veteran reported having received occasional private treatment for asthma since service separation.  

The May 2013 examiner opined that it was not at least as likely as not that the Veteran's asthma was incurred in or caused by service, and provided the rationale that the Veteran had "a single episode [of asthmatic bronchitis] in service without further medical evidence until 2007."  

Private medical treatment records were obtained from private doctor L.F.V.Q. in February 2014.  These show that asthma or complaint of asthma was diagnosed in 2007, and include a pulmonary function test conducted in June 2012.  Some of these records are only partially legible.  

A May 2014 report from doctor C.E.M.Q. includes a diagnosis of chronic obstructive pulmonary disease (COPD).  In that report, the doctor provides an opinion that it is more likely than not that the Veteran's respiratory disorders are 'secondary to his military service performance.'  However, the doctor provides no rationale for this opinion.  Absent rationale, this opinion need not be addressed upon remand examination.   

The Board finds the May 2013 examination inadequate because it does not address issues raised by the private physician N.A.O.V. in February 2012, and also does not address claimed COPD including based on the pulmonary function testing in June 2012 which includes an assessment of "mild obstruction in airflow."  

Adenocarcinoma of the Prostate and Cardiovascular Disorder	

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Secretary VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

Private medical treatment records were obtained from private doctor L.F.V.Q. in February 2014.  These show a history of adenocarcinoma of the prostate status post brachytherapy, with a diagnosis of prostate cancer.  A May 2014 report from doctor C.E.M.Q. informs that adenocarcinoma of the prostate was diagnosed upon urological evaluation 10 years earlier.  Hence, a current prostate cancer is established.  

The May 2014 report from private doctor C.E.M.Q. also informs that the Veteran has an ongoing cardiac condition status post coronary artery bypass graft (CABG) times two with one stent placement in June 2013.   The May 2014 report provides diagnoses including hypertensive vascular disease and congestive heart failure.  Hence, current cardiovascular disease is also established.  

Service records and treatment records for years following service include no complaints or findings or diagnoses of prostate cancer or a heart or vascular condition.  The Veteran is also not shown to have served in Vietnam or to have otherwise been exposed to an herbicide agent to support service connection based on herbicide agent exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The private doctor C.E.M.Q. in the May 2014 report provides opinions that the Veteran's cardiovascular and "urologic" disorders (which are read to include prostate cancer since no other urological disorders are reflected in the report) "are more probable than not sec[o]ndary to his military service performance."  While these opinions are provided with no supporting rationale, they do indicate the possibility of a link to service and thus reach the 'low bar' for evidence which necessitates a VA examination to address the question of a link to service.  McLendon, 20 Vet. App. at 83.  In Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.

Accordingly, VA examinations, which have yet to be afforded the Veteran addressing adenocarcinoma of the prostate and a cardiovascular disorder, must be conducted for these issues.  For these examinations, questions of etiology related to herbicide agent exposure need not be addressed because the record does not reflect that the Veteran served in Vietnam, the Veteran has not contended such exposure, and the record does not inform of any other basis of exposure to herbicide agents in service.  38 C.F.R. § 3.307 (a)(6) (2016).  The RO did make appropriate query to the service department in January 2013 for any evidence of service in Vietnam or exposure to herbicides in service.  A February 2013 service department reply to RO query informed that there was no evidence to substantiate service in Vietnam and no evidence of exposure to herbicides.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed adenocarcinoma of the prostate, cardiovascular disease, or a respiratory disorder, inclusive of asthma and chronic obstructive pulmonary disease (COPD).  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the claims file should be annotated to reflect this and the Veteran notified of this unavailability.

2.  Schedule the Veteran for a VA examination to address the nature and etiology of his diagnosed adenocarcinoma of the prostate.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the adenocarcinoma of the prostate arose during service or is otherwise related to service.  

Please explain the medical bases for the conclusions reached.

3.  Schedule the Veteran for a VA heart examination to address the nature and etiology of any cardiovascular disease present during the claim period, to include hypertensive vascular disease and congestive heart failure.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to do the following:

For each cardiovascular condition identified as present during the claim period, to include any congestive heart failure and any hypertensive vascular disease, provide a separate opinion as to whether it is at least as likely as not (50 percent probability or greater) that the cardiovascular condition arose during service or is otherwise related to service.  

Please explain the medical bases for the conclusions reached.

4.  The Veteran should be afforded a new VA respiratory examination to address the nature and etiology of any current respiratory conditions to include asthma and COPD.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.  The examiner is asked to do the following:

The examiner must address the opinion and supporting rationale of private physician N.A.O.V. in a statement submitted in February 2012, including that exposure to unaccustomed cold weather and allergies in service contributed to his developing a respiratory condition in service, as evidenced by treatment for symptomatic respiratory conditions in service.  The examiner should also address the service treatment records reflecting findings of allergic rhinitis and asthmatic bronchitis symptoms, and whether these constituted allergic or asthmatic respiratory conditions beginning in service.  

For each respiratory condition identified as present within the claim period, to include asthma and COPD, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the condition developed in service or is otherwise causally related to service.   If other factors, such as the Veteran's smoking after service, are more likely to have resulted in the current respiratory condition, the examiner should so state.  

Please explain the medical bases for the conclusions reached.	

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the remanded claims.  If the benefits sought by these claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


